Citation Nr: 1123650	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease, assigned a 10 percent rating prior to November 11, 2009, and a 30 percent rating from January 1, 2011.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1977 and from December 1977 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision on behalf of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested for the issue of entitlement to an increased rating for left knee degenerative joint disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to an increased rating for left knee degenerative joint disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to an increased rating for left knee degenerative joint disease and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it is dismissed.


ORDER

The appeal as to entitlement to an increased rating for left knee degenerative joint disease, assigned a 10 percent rating prior to November 11, 2009, and a 30 percent rating from January 1, 2011, is dismissed.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his remaining claim.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2010).  VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Veteran contends that his right knee disability has increased in severity since his VA examination.  He testified that the knee ached more than it had previously and that it gave out three times per week.  He stated his private medical care provider had advised him that his right knee should be replaced.  A review of the record reveals that the Veteran's right knee disability was last evaluated by medical examination in May 2008.  Therefore, the Board finds that addtional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issue remaining on appeal.  Appropriate efforts should also be taken to obtain all pertinent VA treatment records.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for opinions as to the current nature and extent of his service-connected right knee disability.  All indicated tests and studies necessary for an adequate opinion should be conducted.  

A comprehensive occupational history is to be obtained.  The examiner should also comment as to the impact of this disability on the Veteran's daily activities and his ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


